DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the communication filed on June 30, 2021.

Remarks
Pending claims for reconsideration are claims 1-20. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 30, 2021 was filed after the mailing date of the application 17/363357 on June 30, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-6, 8-15, and 18-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 3-9, 11-17, 19-23, 25, and 27 of U.S. Patent No. 10,635,791. Although the conflicting claims are not identical, they are not patentably distinct from each other because all the limitations of claims 1-6, 8-15, and 18-20 of this instant application are found in claims 1, 3-9, 11-17, 19-23, 25, and 27 of the patent No. ‘791. Therefore, claims 1-6, 8-15, and 18-20 of this instant application are anticipated by claims 1, 3-9, 11-17, 19-23, 25, and 27 of Patent ‘791, because all the limitation of broader genus claims of this instant application are contained in the narrower species claims of Patent ‘791.
Application No.17/363357
Patent No. 10,635,791
1. A method of controlling access to a computing device, comprising: selecting an application to be used when the computing device is in a locked state, wherein in the locked state, only use of the selected application is permitted; entering the locked state; and allowing use of the selected application without unlocking the computing device.
1. A method of controlling access to a device, the method comprising: receiving, via the user input device, a software lock request; responsive to the receiving the software lock request, providing a user with a dynamic picklist of a plurality of applications executable on the device, from which dynamic picklist the user may select one or more impermissible applications; receiving, via a user input device, a user input selection of one or more impermissible applications from the plurality of applications executable on the device, wherein the plurality of applications includes a messaging application or an e-mail application; storing data in a user profile associated with the user, the data corresponding to the user input selection of the one or more impermissible applications; entering a locked state; wherein, in the locked state, user access is not permitted to the one or more impermissible applications, and user access is permitted to other applications of the plurality of applications.

2. The method of claim 1, wherein in the locked state, use of applications other than the selected application is not permitted.
user access is not permitted to the one or more impermissible applications, and user access is permitted to other applications of the plurality of applications [part of claim 1]
3. The method of claim 1, wherein the selected application is selected from a picklist of a plurality of applications executable on the computing device.
providing a user with a dynamic picklist of a plurality of applications executable on the device, from which dynamic picklist the user may select one or more impermissible applications [part of claim 1];
4. The method of claim 1, wherein the selected application is defined by a profile stored on the computing device.
storing data in a user profile associated with the user, the data corresponding to the user input selection of the one or more impermissible applications; entering a locked state [part of claim 1];
5. The method of claim 1, wherein selecting the application is performed by setting a profile that defines permitted applications when the computing device is in a locked state.
storing data in a user profile associated with the user, the data corresponding to the user input selection of the one or more impermissible applications; entering a locked state; wherein, in the locked state, user access is not permitted to the one or more impermissible applications, and user access is permitted to other applications of the plurality of applications [part of claim 1].
6. The method of claim 1, wherein the computing device enters the lock state in response to receive, via an input device of the computing device, a lock request.
receiving, via the user input device, a software lock request; responsive to the receiving the software lock request [part of claim 1],
7. The method of claim 6, wherein the lock request comprises a user input selection of a lock icon.

8. The method of claim 1, further comprising: receiving valid authorization data; and disabling the locked state responsive to the receiving valid authorization data.
5. The method of claim 1 further comprising: receiving valid authorization data; and disabling the locked state responsive to the receiving valid authorization data.
9. The method of claim 1 further comprising: receiving valid authorization data; and entering an unlocked state responsive to the receiving valid authorization data, wherein, in the unlocked state, use of applications other than the selected application is permitted.
6. The method of claim 1 further comprising: receiving valid authorization data; and entering an unlocked state responsive to the receiving valid authorization data; wherein, in the unlocked state, user access to the plurality of applications is permitted.
10. A computing device, comprising: a display; an input device; a processor coupled to the display and input device, wherein the processor is configured to: select an application to be used when the computing device is in a locked state, wherein in the locked state, only use of the selected application is permitted; enter the locked state; and allow use of the selected application without unlocking the computing device.
7. A device comprising: a user input device; a processor adapted to: receive, via the user input device, a software lock request; provide, responsive to the software lock request, a user with a dynamic picklist of a plurality of applications executable on the device, from which dynamic picklist the user may select one or more impermissible applications; receive, via the user input device, a user input selection of one or more impermissible applications from the plurality of applications executable on the device, wherein the plurality of applications includes a messaging application or an e-mail application; and a memory adapted to store data, the data corresponding to the user input selection of the one or more impermissible applications; wherein, in the locked state, user access is not permitted to the one or more impermissible applications, and user access is permitted to other applications of the plurality of applications.
19. A non-transitory machine readable medium having tangibly stored thereon executable instructions for execution by a processor of a computing device, wherein the executable instructions, in response to execution by the processor, cause the computing device to: select an application to be used when the computing device is in a locked state, wherein in the locked state, only use of the selected application is permitted; enter the locked state; and allow use of the selected application without unlocking the computing device of the plurality of applications executable on the computing device.
15. A non-transitory machine-readable medium containing instructions executable upon a processor of an electronic device having a user input device, the instructions adapting the processor to: receive, via the user input device, a software lock request; responsive to the receiving the software lock request, provide a user with a dynamic picklist of a plurality of applications executable on the device, from which dynamic picklist the user may select one or more impermissible applications; receive, via the user input device, a user input selection of one or more impermissible applications from the plurality of applications executable on the device, wherein the plurality of applications includes a messaging application or an e-mail application; store data in a memory, the data corresponding to the user input selection of the one or more impermissible applications; and receive, via the user input device, a software lock request; wherein, in the locked state, user access is not permitted to the one or more impermissible applications, and user access is permitted to other applications of the plurality of applications.


Claims 1, 3-9, 11-17, 19-23, 25, and 27 of Patent No. ‘791 contain every element of claims 1-6, 8-15, and 18-20 of the instant application and thus anticipate the claims of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later application/patent claim is not patentably distinct from an earlier claim if the later claim anticipated by the earlier claim.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).
 Accordingly, absent a terminal disclaimer, claims 1-6, 8-15, and 18-20 were properly rejected under the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1- 2, 10-11, and 19-20 are rejected under 35 U.S.C. 102(b) as being anticipated by Russell et al. (U.S. Patent Application Publication No.: US 2005/0138415 A1 / or “Russell” hereinafter [provided by applicant]).

Regarding claim 1, Russell discloses “A method of controlling access to a computing device, comprising” (Para 0008: a device and/or a system of switching between different modes of access is disclosed):
 “selecting an application to be used when the computing device is in a locked state, wherein in the locked state, only use of the selected application is permitted” (Para 0012, a user sets which application a user may have access to); 
“entering the locked state; and allowing use of the selected application without unlocking the computing device” (Para 0016, user is able to access only those application that are allowed in special mode i.e., “locked sate”).

Regarding claim 2, in view of claim 1, Russell discloses “wherein in the locked state, use of applications other than the selected application is not permitted” (Para 0016, user is able to access only those application that are allowed in special mode i.e., “locked sate”).

Regarding claim 10, Russell discloses “A computing device, comprising” (Para 0008, a device and/or a system of switching between different modes of access is disclosed): 
“a display” (Para 0016:  a computing device with display); 
“an input device” (Para 0014: lock mechanism as user input device);   
“a processor coupled to the display and input device, wherein the processor is configured to” (Para 0016:  a computing device): 
“select an application to be used when the computing device is in a locked state, wherein in the locked state, only use of the elected application is permitted” (Para 0012, a user sets which application a user may have access to); 
“enter the locked state; and allow use of the selected application without unlocking the computing device” (Para 0016, user is able to access only those application that are allowed in special mode i.e., “locked sate”).

Regarding claim 11, in view of claim 10, Russell discloses “wherein in the locked state, use of applications other than the selected application is not permitted” (see rejection of claim 2).
Regarding claim 19, Russell discloses “A non-transitory machine readable medium having tangibly stored thereon executable instructions for execution by a processor of a computing device, wherein the executable instructions, in response to execution by the processor, cause the computing device to” (Para 0006-0008, a computing device and/or a system of switching between different modes of access is disclosed):  
“select an application to be used when the computing device is in a locked state, wherein in the locked state, only use of the selected application is permitted” (Para 0012, a user sets which application a user may have access to);
“enter the locked state; and allow use of the selected application without unlocking the computing device of the plurality of applications executable on the computing device” (Para 0016, user is able to access only those application that are allowed in special mode i.e., “locked sate”).

Regarding claim 20, in view of claim 19, Russell discloses “wherein in the locked state, use of applications other than the selected application is not permitted” (see rejection of claim 2).


Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or    
     nonobviousness.

Claims 3-5, 8-9, 12-14, and 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Russell in view of Chebolu et al. (U.S. Patent Application Publication No.: US 2005/0065935 A1 / or “Chebolu” hereinafter [provided by applicant]).

Regarding claim 3, in view of claim 1, Russell discloses different applications that can be executed on the device (Para 10 and 12).
But Russell fails to specially disclose plurality application included in a picklist. 
Furthermore, Chebolu discloses “wherein the selected application is selected from a picklist of a plurality of applications executable on the computing device” (Chebolu, Fig. 15: list emails and instant messenger as restricted application to child; and Chebolu, Para 0091).
It would have been obvious to an ordinary person skilled in the art at the time of invention to employ the teachings of having user selection of impermissible application of Chebolu in the Locking a Device into a Specific Mode of Russell to have a system where a user access to different categories of applications can be authorized based on user profile (Chebolu: Para 0007).
This would have been obvious because the ordinary person skilled in the art would have been motivated to combine to facilitate only authorized user access to restricted applications (Chebolu: Abstract).

Regarding claim 4, in view of claim 1, Russell in view of Chebolu disclose “wherein the selected application is defined by a profile stored on the computing device” (Chebolu, Paras 0051; 0054; and 0110: Locally stored profile or a user; and Fig. 11; and Para 0079-82, whitelist and blacklist based on user profile disclosed [see claim 3 for motivation]).

Regarding claim 5, in view of claim 1, Russell in view of Chebolu disclose “wherein selecting the application is performed by setting a profile that defines permitted applications when the computing device is in a locked state” (Chebolu, Paras 0051; 0054; and 0110: Locally stored profile or a user; and Fig. 11; and Para 0079-82, whitelist and blacklist based on user profile disclosed [see claim 3 for motivation]).

Regarding claim 8, in view of claim 1, Russell in view of Chebolu disclose “further comprising: receiving valid authorization data; and disabling the locked state responsive to the receiving valid authorization data” (Chebolu: Para 0052 [see claim 3 for motivation]).

Regarding claim 9, in view of claim 1, Russell discloses “further comprising: receiving valid authorization data; and entering an unlocked state responsive to the receiving valid authorization data” (Chebolu, Paras 0051; 0054; and 0110: Locally stored profile or a user; and Fig. 11; and Para 0079-82, whitelist and blacklist based on user profile disclosed), 
“wherein, in the unlocked state, use of applications other than the selected application is permitted” (Russell, Para 14-15).

Regarding claim 12, in view of claim 10, Russell in view of Chebolu disclose “wherein the selected application is selected from a picklist of a plurality of applications executable on the computing device” (see rejection of claim 3).

Regarding claim 13, in view of claim 10, Russell in view of Chebolu disclose “wherein the selected application is defined by a profile stored on the computing device” (see rejection of claim 4).

Regarding claim 14, in view of claim 10, Russell in view of Chebolu disclose “wherein selecting the application is performed by setting a profile that defines permitted applications when the computing device is in a locked state” (see rejection of claim 5).

Regarding claim 17, in view of claim 10, Russell discloses “wherein the processor is further configured to: receive valid authorization data; and disable the locked state responsive to the receiving valid authorization data” (see rejection of claim 8).

Regarding claim 18, in view of claim 10, Russell in view of Chebolu disclose “wherein the processor is further configured to: receive valid authorization data; and enter an unlocked state responsive to the receiving valid authorization data, wherein, in the unlocked state, use of applications other than the selected application is permitted” (see rejection of claim 9).


Claims 6-7 and 15-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Russell in view of Chebolu and in further view of Bodepudi et al. (U.S. Patent Application Publication No.: US  2007/0016958 A1 / or “Bodepudi” hereinafter [provided by applicant]).

Regarding claim 6, in view of claim 1, Russell discloses different applications that can be executed on the device (Para 10 and 12).
Chebolu discloses “further comprising displaying the plurality of applications in a picklist of applications” (Chebolu, Fig. 15: list emails and instant messenger as restricted application to child; and Chebolu, Para 0091).
	Furthermore, Russell and Chebolu fail to specially disclose receiving a lock request, setting a software lock, and entering a locked state.
However, Bodepudi discloses “wherein the computing device enters the lock state in response to receive, via an input device of the computing device, a lock request” (Bodepudi, Para 0010-0012, and 0039, receiving a lock request using an interface and entering locked state and displaying unlock icon which can be used to transition from locked to unlock state); 
	It would have been obvious to an ordinary person skilled in the art at the time of invention to employ the teachings of a device receiving a lock request, setting a software lock, and entering a locked state of Bodepudi in the system of Chebolu and Russell to have a system where a device can be locked and only to allow restricted user access to selected application only (Bodepudi, Para 0037).
This would have been obvious because the ordinary person skilled in the art would have been motivated to combine to prevent unwanted user interaction with the device while it is locked.

Regarding claim 7, in view of claim 6, Russell in view of Bodepudi disclose “wherein the lock request comprises a user input selection of a lock icon” (Bodepudi, Para 0010-0012, and 0039, receiving a lock request using an interface and entering locked state and displaying unlock icon which can be used to transition from locked to unlock state).

Regarding claim 15, in view of claim 10, Russell in view of Bodepudi disclose “wherein the computing device enters the lock state in response to receive, via an input device of the computing device, a lock request” (see rejection of claim 6).

Regarding claim 16, in view of claim 15, Russell in view of Bodepudi disclose “wherein the lock request comprises a user input selection of a lock icon” (see rejection of claim 7).

Relevant Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
John A. Varley (US 20030074665 A1) discloses “…These restrictions may be specified at the time the children's profile is created with the Interactive Service Facility, or the Interactive Service Facility may provide a password-protected website where parents can log-in, access and change their child's profile by adding or modify a restriction. This will allow, for example, a parent to specify that their child should not be allowed to access, check-out or play any games with excessive violence. This restriction will be stored with the child's profile in the central server and associated with any smart card that is issued to the child within the Interactive Service Facility” (104:16-27).





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH ALMAMUN whose telephone number is         (571) 270-3392.  The examiner can normally be reached on 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABDULLAH ALMAMUN/Examiner, Art Unit 2431                                                                                                                                                                                                        
/MICHAEL R VAUGHAN/Primary Examiner, Art Unit 2431